              IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA            :
                                    :
         v.                         :      No. 1:19CR054-1
                                    :
STEVE BRANTLEY SPENCE               :


                                 ORDER

   The Defendant, through his attorney, has filed a Motion For

Leave to File Late Defendant’s Motion to Dismiss Count One of the

indictment, Motion to Continue the trial of this action, Motion

for a Bill of Particulars, Defendant’s Trial Brief and Requested

Jury Instructions. The Government does not oppose the late filing

of the above but requests adequate time to respond to the motions.

   The Court finds that the ends of justice are best served by

granting this motion, and that they outweigh the interest

of the public and the Defendant in a speedy trial.         Accordingly,

any delay occasioned by the granting of this motion shall

be excluded in computing the time within which the trial of the

alleged offenses must commence.      See Title 18, United States

Code, Sections 3161(h)(8)(A).

  The motion is hereby, GRANTED. The Defendant’s Motion to

Dismiss Count One, Motion For a Continuance, Motion for a Bill of

Particulars, Trial Brief, Request for Voir Dire Questions and

Requested Jury Instructions will be accepted and considered by




     Case 1:19-cr-00054-UA Document 40-1 Filed 07/20/20 Page 1 of 2
the Court.   The United States is granted until _________, 2020 to

file a response to the motions.

   IT IS SO ORDERED this __ _day of July 2020.




                                    ________________________________
                                    UNITED STATES DISTRICT JUDGE




     Case 1:19-cr-00054-UA Document 40-1 Filed 07/20/20 Page 2 of 2
